DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Final Action filed on 11/28/2022 is acknowledged.
Applicant amended claims 1 and 9.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/28/2022 has been entered.
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 2020/0328121) (hereafter Yao), in view of Yu et al. (US 2016/0190130) (hereafter Yu), in further view of Qing et al. (US 2020/0211859) (hereafter Qing).
Regarding claim 1, Yao discloses a method for manufacturing a fin field-effect transistor, comprising steps of: 
forming a plurality of strip fins 26 (Fig. 1, paragraph 0033) on a substrate 10 (Fig. 1, paragraph 0031); 
forming a plurality of dummy gates (12 and 14 in Fig. 1, paragraph 0032), wherein side walls 16 (Fig. 1, paragraph 0032) are formed on both sides of each of the plurality of dummy gate (12 and 14 in Fig. 1), wherein the plurality of dummy gates (12 and 14 in Fig. 1) comprises a first type (middle 12 and middle 14 in Fig. 1) of dummy gates placed in a single diffusion region, and a second type (leftmost 12, leftmost 14, rightmost 12, and rightmost 14 in Fig. 1) of dummy gates placed outside the single diffusion region; 
forming a source and a drain 18 (Fig. 1, paragraph 0058) on the plurality of strip fins; 
depositing an interlayer dielectric layer 30 (Fig. 2, paragraph 0055) between any two adjacent ones of the plurality of dummy gates (12 and 14 in Fig. 2), and performing chemical mechanical planarization (CMP) (see “CMP” in paragraph 0036) on the interlayer dielectric layer 30 (Fig. 2) to expose a top of one of the plurality of dummy gates (12 and 14 in Fig. 2); 
forming a patterned mask 32 (Fig. 3, paragraph 0041) to expose each of the first type (middle 12 and middle 14 in Fig. 3) of dummy gates; 
etching by the patterned mask 32 (Fig. 4) to form a single diffusion trench 42 (Fig. 5), wherein the single diffusion trench 42 (Fig. 5) comprises one portion within the side walls in each of the first type (leftmost 12, leftmost 14, rightmost 12, and rightmost 14 in Fig. 5) of dummy gates and another portion in the silicon substrate 10 (Fig. 5) under the etched first type of dummy gates (leftmost 12, leftmost 14, rightmost 12, and rightmost 14 in Fig. 5); and wherein a depth of the single diffusion trench 42 (Fig. 5) is predetermined; 
depositing a filling material layer 60 (Fig. 9) in the single diffusion trench to form a single diffusion break 60 (Fig. 9); 
performing chemical mechanical planarization (see “CMP” in paragraph 0067) on the filling material layer 60 (Fig. 9) to expose the interlayer dielectric layer 30 (Fig. 9), wherein a top surface of the filling material layer 60 (Fig. 9) is flush with the interlayer dielectric layer 30 (Fig. 9) after the chemical mechanical planarization;
replacing each of the second type (leftmost 12, leftmost 14, rightmost 12, and rightmost 14 in Fig. 9) of dummy gates with a metal gate (70 and 72 in Fig. 10, paragraph 0069).  
Yao does not disclose etching by the patterned mask to form a single diffusion trench, wherein the side walls of each of the first type of dummy gates are retained during the etching. 
Yu discloses etching (see Fig. 2H and paragraph 0030) by the patterned mask 255 (Fig. 2H, paragraph 0029) to form a single diffusion trench 260 (Fig. 2H, paragraph 0030), wherein the side walls 225 (Fig. 2H, paragraph 0024) of each of the first type of dummy gates 220 (Fig. 2H, paragraph 0028) are retained during the etching. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yao to include etching by the patterned mask to form a single diffusion trench, wherein the side walls of each of the first type of dummy gates are retained during the etching, as taught by Yu, since sidewall spacers 225 (Yu, Fig. 2H, paragraph 0025) as an etch mask to define a recess 260 (Yu, Fig. 2H, paragraph 0030) in the fin 210 (Yu, Fig. 2H, paragraph 0030). 
Yao and Yu do not disclose the filling material and a material of the interlayer dielectric layer are a same.
Qing discloses the filling material 400 (Fig. 14, paragraph 0064, wherein “silicon nitride”) and a material of the interlayer dielectric layer 300 (Fig. 14, paragraph 0058, wherein “silicon nitride”) are a same.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yao in view of Yu to include the filling material and a material of the interlayer dielectric layer are a same, as taught by Qing, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 5, Yao further discloses the manufacturing method according to claim 1, wherein forming a single diffusion region trench 54 (Fig. 8, paragraph 0061) comprises steps of: etching (see Fig. 4 and paragraph 0047) the first type (middle 12 and middle 14 in Fig. 3) of dummy gates in the single diffusion region; and etching (see Fig. 8 and paragraph 0065) the silicon substrate 10 (Fig. 3) under the first type (middle 12 and middle 14 in Fig. 3) of dummy gates in the single diffusion region to a preset depth to form the single diffusion region trench 54 (Fig. 8).  
Regarding claim 7, Yao further discloses the manufacturing method according to claim 5, wherein the preset depth (depth of 54 in Fig. 8) is determined by a required depth of the single diffusion break 60 (Fig. 9).  
Regarding claim 9, Yao discloses the manufacturing method according to claim 1, however Yao and Yu do not disclose the filling material layer is a silicon nitride or a silicon oxide.  
Qing discloses the filling material layer 400 (Fig. 14, paragraph 0064, wherein “silicon nitride”) is a silicon nitride or a silicon oxide.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yao in view of Yu to include the filling material layer is a silicon nitride, as taught by Qing, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 10, Yao further discloses the manufacturing method according to claim 1, wherein replacing each of the second type (leftmost 12, leftmost 14, rightmost 12, and rightmost 14 in Fig. 9) of dummy gates with the metal gate (70 and 72 in Fig. 10, paragraph 0069) comprises a metal gate replacement process.

Claims 3, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Yu and Qing as applied to claims 1 and 7 above, and further in view of Li et al. (US 2020/0343144) (hereafter Li).
Regarding claim 3, Yao further discloses the manufacturing method according to claim 1, further comprising steps of before forming the single diffusion region trench 60 (Fig. 9), forming the patterned mask 32 (Fig. 3, paragraph 0042) comprising forming an opening 36 (Fig. 3, paragraph 0045) aligned to one of the first type (middle 12 and middle 14 in Fig. 3) of dummy gates in the single diffusion region; and 
Yao, Yu, and Qing do not disclose after forming the single diffusion region trench, removing the single diffusion region mask.  
Li discloses after forming the single diffusion region trench 702 (Fig. 7A, paragraph 0038), removing (see Fig. 8A and paragraph 0040) the single diffusion region mask 602 (Fig. 7A, paragraph 0040).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yao in view of Yu and Qing to include after forming the single diffusion region trench, removing the single diffusion region mask, as taught by Li, in order to protect (Li, paragraph 0037) the underlying layers from the subsequent etch.
Regarding claim 4, Yao further discloses the manufacturing method according to claim 3, wherein the single diffusion region mask 34 (Fig. 3, paragraph 0042, wherein “anti-reflective coating (ARC) layer”) is a photoresist or a hard mask.  
Regarding claim 8, Yao discloses the manufacturing method according to claim 7, however Yao, Yu, and Qing do not disclose the required depth of the single diffusion break is in a range of 300-2000 Angstroms.  
Li discloses the required depth (depth of 702 in Fig. 7A, paragraph 0039, wherein “about 30 to 200 nm”) of the single diffusion break is in a range of 300-2000 Angstroms.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yao in view of Yu and Qing to include the required depth of the single diffusion break is in a range of 300-2000 Angstroms, as taught by Li, since a change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). In addition, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Yu and Qing as applied to claim 5 above, and further in view of Gu et al. (US 2020/0402838) (hereafter Gu).
Regarding claim 6, Yao further discloses the manufacturing method according to claim 5, wherein removing the first type (middle 12 and middle 14 in Fig. 3) of dummy gates in the single diffusion region comprises dry etching (see “dry etch processing” in paragraph 0049) or wet etching process; and 3 of 5 LEGALO2/40492280v1Appl. No.: Filed Herewith Docket No.: 069517/556723 
wherein etching (see Fig. 8, paragraph 0061) the silicon substrate 10 (Fig. 3) under the first type (middle 12 and middle 14 in Fig. 3) of dummy gates in the single diffusion region to the preset depth.  
Yao, Yu, and Qing do not disclose etching the silicon substrate under the first type of dummy gates in the single diffusion region to the preset depth comprises dry etching. 
Gu disclose etching the silicon substrate 102 (Fig. 2A. paragraph 0033) under the first type (middle 114 in Fig. 2A, paragraph 0033) of dummy gates in the single diffusion region (middle region of Fig. 2A) to the preset depth comprises dry etching (see Fig. 7A and paragraph 0044, wherein “dry etchant”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yao in view of Yu and Qing to include etching the silicon substrate under the first type of dummy gates in the single diffusion region to the preset depth comprises dry etching, as taught by Gu, since the second semiconductor feature 104b (Gu, Fig. 6A, paragraph 0044) and the insulation layers 106 (Gu, Fig. 6B, paragraph 0044) are etched vertically (e.g., using a dry etchant) through the diffusion break opening 124 (Gu, Fig. 6A, paragraph 0044) to extend the recess 125  (Gu, Fig. 6A, paragraph 0044) into the substrate 102 (Gu, Fig. 7A, paragraph 0044), thereby forming an isolation trench 126 (Gu, Fig. 7A, paragraph 0044).

Response to Arguments
1. 	Applicant's arguments filed 11/28/2022 have been fully considered.
Applicant's arguments with respect to claims 1 and 3-10 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813